CÜR MEDIA, INC. 2217 New London Turnpike South Glastonbury, CT 06073 Tel.: (860) 430-1520 April 18, 2014 VIA EDGAR United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Attn: Larry Spirgel Assistant Director Re: CÜR Media, Inc. Amendment No. 1 to Form 8-K Filed March 31, 2014 File No. 33-183760 Ladies and Gentlemen: We are in receipt of the comment of the Staff of the Securities and Exchange Commission (the “Commission”) to Amendment No. 1 to the Current Report on Form 8-K of CÜR Media, Inc. (the “Company”), filed March 31, 2014, by letter dated April 8, 2014, addressed to Thomas Brophy, Chief Executive Officer of the Company. As discussed with Mr. Joseph Kempf, of the Commission’s Staff, the Company hereby requests additional time to prepare its response. The Company anticipates that its response will be filed on or before April 25, 2014. Please do not hesitate to contact me at (860) 430-1520 with any questions or further comments. Sincerely yours, CÜR Media, Inc. /s/ Thomas Brophy Thomas Brophy Chief Executive Officer
